Citation Nr: 1728291	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, including bilateral peripheral edema of the feet.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL
 
Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from August 1976 to December 1976 and from February 2003 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA). 

The Board acknowledges that the RO initially adjudicated the Veteran's claim as entitlement to service connection for bilateral peripheral edema of the feet.  The Board believes that the Veteran has presented sufficient evidence to establish a general claim for service connection for a bilateral foot disorder manifested by complaints of intermittent swelling, pain, burning and tingling, to include bilateral peripheral edema of the feet.  As such, the Board has broadened the scope of the Veteran's claim and it has been characterized generally as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal was remanded in July 2010, May 2012 and August 2016, for additional development, which has been completed. 

The Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a bilateral foot disorder, to include bilateral peripheral edema of the feet, that had onset in service.  At his April 2017 hearing the Veteran testified that during service he had experienced recurrent swelling, pain, burning and tingling in his feet, which had been ongoing since service and had progressively worsened to the point that the symptoms affected his ability to stand for a prolonged period of time.  

The service treatment records show that in May 2003 he was seen for swelling of both feet, most likely due to heat.  An assessment of peripheral edema was noted.  

After service, on VA spine examination in July 2006 the Veteran reported a history of bilateral foot swelling in service, to include while stationed in Iraq in the summer of 2004, and indicated that although he no longer experienced much swelling, he continued to have pain and a burning sensation on his feet.  The examiner diagnosed peripheral neuropathy.  A December 2010 VA treatment note recorded an assessment of paresthesias of the feet present for one week, with no neurologic deficit found on examination.  Similarly, a VA examiner in September 2011 noted paresthesia of both feet with normal examination.  Subsequent treatment records show ongoing complaints of pain, burning and swelling in the feet, along with treatment for peripheral neuropathy.    

As the service treatment records document treatment for swelling of the feet, as the Veteran is competent to report symptoms such as swelling, burning and pain in his feet since service, and as a VA examination that addresses the Veteran's contentions has not yet been provided, the Board finds that an examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Further, the examination should also address whether the claimed disorder of the feet may meet the criteria for a qualifying chronic disability or medically undefined chronic multisymptom illness as defined under 38 C.F.R. §  3.317, in light of his Iraq service.

Updated VA medical records should also be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from November 2016 to the present.

2.  After the above development is completed, schedule the Veteran for a VA examination with an appropriate clinician for his bilateral foot disorder.  All necessary tests are to be conducted.  Following review of the claims file, the examiner should respond to the following:

a. Determine whether it is at least as likely as not (50 percent probability or greater) that a bilateral foot disability manifested by pain, swelling, tingling and numbness, is related to any aspect of the Veteran's service, including in-service treatment for swelling of the feet and peripheral edema noted in the service treatment records.  Please explain why or why not. 

b. For any symptoms or clusters of symptoms that cannot be identified with a diagnosis, the examiner should state whether such is considered a qualifying chronic disability or medically undefined chronic multisymptom illness as defined under 38 C.F.R. §  3.317.  If such is found to be a qualifying chronic disability/medically undefined chronic multisymptom illness, the examiner should opine whether it at least as likely as not (50 percent probability or greater) began in or was caused by his service in the Republic of Iraq.  Please explain why or why not.

The examiner should consider all evidence, including lay statements regarding the onset and continuity of symptoms, and must provide a complete rationale for all opinions expressed.  

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




